SOMERVILLE, J.
I concur in the conclusion reached that a defendant, in mailing his statement as to the facts in his own behalf, does not become a witness to all intents and purposes. If the General Assembly had intended this, nothing would have been easier than to have so declared in express terms. I also concur in the view that he can not be examined as a witness without h'is consent — -this being really the sole question raised for our decision by the record. By making his statement he does not necessarily waive the privilege of refusing to criminate himself, which is a constitutional, as well as common law right. *328If the right of cross-examination existed, as is expressly conferred by a similar statute in the State of Michigan, his appearance on the stand might very properly be construed as waiving this mere personal privilege. — People v. Arnold, 40 Mich. 710. Such are the rulings also under statutes authorizing defendants in criminal cases to testify as witnesses in their own behalf. State v. White (19 Kans. 445), S. C. 21 Amer. Rep. 137, note, 140. The specific question, as to whether or not it is permissible to weaken the statement of the defendant by proving him to be a person notoriously wanting in veracity, is one which does not arise in this case, and I prefer not to commit myself on it until it is presented for the decision of the court in proper form.